Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING SEC FILE NUMBER 000-22011 CUSIP NUMBER 87163M 10 1 ( Check One ):[X] Form 10-K and Form 10-KSB[] Form 20-F [] Form 10-Q and 10-QSB[] Form N-SAR For Period Ended: Ocobter 31, 2008 [] Transition Report on Form 10-K [] Transition Report on Form 20-F [] Transition Report on Form 11-K [] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended: Read Attached Instruction Sheet Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Part IRegistrant Information Full Name of Registrant: Synovics Pharmaceuticals, Inc. Former Name if Applicable Address of Principal Executive Office (Street and Number): 5360 Northwest Avenue 35 th Avenue, City, State and Zip Code: Ft. Lauderdale, FL 33309 Part IIRules 12b-25 (b) and (c) If the subject report could not be filed without unreasonable effort and expense and the Registrant seeks relief pursuant to Rule 12b-5(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; [X] (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date [X]; and (c) The accountant’s statement or other exhibit required by Rule 12b-25 has been attached if applicable. [ ] Part IIINarrativ e State below, in reasonable detail, the reasons why Form 10-K and Form 10-KSB, 20-F, 11-K, 10-Q and 10-QSB, N-SAR, or the transition report or portion thereof could not be filed within the prescribed period. (Attach extra sheets, if needed) The financial statements necessary to file the Form 10-K in a timely fashion are not completed, and the Registrant cannot do so in a timely manner without unreasonable burden and expense. Part IVOther Information (1) Name and telephone number of person to contact in regard to this notification Mahendra Desai (954) 486-4590 (Name) (Area Code) (Telephone Number) Have all other periodic reports under section 13 or 15(d) of the Securities Exchange Act of 1934 or section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). [X] Yes [ ] No (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [X] Yes [ ] No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. See Attachment A Synovics Pharmaceuticals, Inc. (Name of Registrant as specified in charter has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: January 30, 2009 By /s/ Mahendra Desai Name: Mahendra Desai Title: Chief Financial Officer INSTRUCTION : The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). Attachment A Synovics Pharmaceuticals, Inc. (“ we ” or “ us” ) anticipates that we will report significant changes in our results of operations for the fiscal year ended October 31, 2008 as compared to the prior fiscal year. Based on information available to us at this time, gross profit increased from approximately $6.6 million in fiscal year ended 2007 to approximately $9 million in fiscal year ended 2008, total expenses reduced from approximately $16.9 million in fiscal year ended 2007 to approximately $11.5 million in fiscal year ended 2008, other expense reduced from approximately $10.6 million in fiscal year ended 2007 to approximately $1.8 million in fiscal year ended 2008 resulting in the reduction of net loss from approximately $20.9 million in fiscal year ended 2007 to approximately $4.3 million for fiscal year ended 2008. The improvement in our results of operations is the consequence of our continued growth in business, tighter conservation of cash, the impact of our debt and equity financings which have significantly reduced our outstanding debt and liabilities as well as the reduction in impairment loss from the non-reoccurrence of an extraordinary impairment loss which took place in fiscal year ended 2007. The foregoing is qualified in its entirety by reference to our audited financial statements for the fiscal year ended 2008, to be filed in our Annual Report on Form 10K for the fiscal year ended 2008.
